OPINION

Per Curiam:

Appellant claimed she was unaware that her husband’s divorce action was proceeding as an uncontested hearing, although she was present at all pertinent conferences and sessions. She also complains that because of inadequate legal representation, the property division was inequitable.
The court has reviewed the proceedings, briefs and record and after hearing oral argument determines there is no merit to this appeal.1
Affirmed.2

 Present counsel did not represent the appellant in the court below.


 The Hon. E. M. Gunderson having voluntarily disqualified himself from participating in the decision of this appeal, the Chief Justice designated Hon. David Zenoff, Senior Justice, to sit in his stead. Nev. Const. art. 6, § 19; SCR 243.